COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      In the Matter of S.W.

Appellate case number:    01-12-01089-CV

Trial court case number: 1203906J

Trial court:              314th District Court of Harris County

        Appellant’s brief in this appeal was originally due on February 4, 2013. The brief was
not filed, and a late brief notice was sent on February 15, 2013. No brief has been filed. This is
an appeal from a delinquency proceeding, and although delinquency proceedings are civil
proceedings, they are quasi-criminal in nature. See In re M.P.A., 364 S.W.3d 277, 282 n. 2 (Tex.
2012).
       Accordingly, we abate this appeal and remand the case to the trial court for a hearing at
which appellant’s attorney Marc Isenberg and a representative of the State shall be present.
Appellant shall also be present; if appellant is now incarcerated, he may appear by closed video
teleconference.1 We direct the trial court to make written findings regarding the following:

    1) Whether appellant wishes to pursue this appeal; and if so,
    2) Whether good cause exists to relieve Marc Isenberg of his duties as appellant’s counsel;
       a. if good cause does exist, enter an order relieving Marc Isenberg of his duties as
          appellant’s counsel and appointing substitute counsel for appellant;
       b. if good cause does not exist, order Marc Isenberg to file a brief in this Court no later
          than 30 days from the date of the hearing.

See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(a), (b), (c); TEX. R. APP. P. 38.8.



1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the attorney representing
       the State.
        The trial court shall have a court reporter record the hearing and file the reporter’s record
of the hearing with this Court no later than 20 days from the date of this order. Additionally,
the trial court’s findings and recommendations and any orders issued pursuant to this hearing
shall be included in a supplemental clerk’s record and filed in this Court no later than 20 days
from the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court. The court coordinator
of the trial court shall set a hearing date and notify the parties and the Clerk of this Court of such
date.

       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: March 26, 2013